DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/21 has been entered.
 	Receipt is acknowledged of amendment and remarks filed on 1/19/21. Claims 29, 33-34, 36, and 38-40 are cancelled  as per applicant’s amendment dated 1/19/21
Status of claims
 Claims 1-25, 27,29,  31-36 and 38-40 are cancelled.
 Claims 42-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/19/18.
Claims 26, 28, 30, 37 and 41 are examined in the application and the generic claim is examined to the extent that it reads on;(b) behenyl trimethyl ammonium chloride as at least one cationic surfactant;(c) polyquaternium-67 as at least one associative polymer (cationic associative polymer); and (d) hydroxy ethylcellulose as at least one thickening agent.
The following rejection is maintained.
Claim Rejections - 35 USC § 103
Claims 26, 28, 30, 37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2009/0041711 (‘711) and US 2013/0034515(‘515).
US ‘711 teaches a conditioning composition for keratin fibers (reads on claimed composition) and teaches cationic cellulose polymer and a cationizable silicone compound. US ‘711 at ¶¶ [0012-0013] teaches:

    PNG
    media_image1.png
    209
    439
    media_image1.png
    Greyscale

Thus US ‘711 teaches species polyquaternium-67 under (c ) (claims 26 and 37) and the amount 0.1-2.5 % overlaps with the claimed  amount which is 0.01-5%  of claim 26 . US ‘711 at ¶¶ [0027-0030 & 0032] teaches cationic surfactants as conditioning agents and claimed behenyl trimethyl ammonium chloride (claims 26 and 29) and the amount of cationic surfactant, which is 0.01-10%. The amount overlaps with claimed amount, which is 0.1-20% (claim 30). Examples 4-11 exemplifies claimed polyquaternium-67 and examples 6-8 and 10-11 exemplifies claimed polyquaternium-67 and also claimed behenyl trimethyl ammonium chloride. Example 1 teaches:


    PNG
    media_image2.png
    178
    493
    media_image2.png
    Greyscale
   
This example exemplifies claimed polyquaternium-67 and also claimed thickening agent, which is hydroxy ethylcellulose (claim 26 drawn to polysaccharides). The amount is 1% and this is within the amount claimed in claim 41, which is from 0.1-15%.
 
The only difference between US ‘711 and instant application is US ‘711 does not teach claimed  ingredient under (i), which is PEG-40/PPG-8 Methylaminopropyl/hydroxy dimethicone copolymer.
However, US ‘515 teaches hair care compositions  and at  and teaches quaternized polysiloxane and US ‘515 ¶ [ 0010] teaches a conditioner comprising a quaternized polysiloxanes  and at  ¶¶ [0018-0019] teaches:


    PNG
    media_image3.png
    718
    553
    media_image3.png
    Greyscale


PEG-40/PPG-8 hydroxypropyl dimethicone copolymer ( claim 26) and the amount taught by US ‘515, which is 0.1-5% overlaps with the claimed amount, which is 0.1-15% of claim 28. 
In addition, in cases involving overlapping ranges, the courts have consistently held that even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I) & In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).

US ‘515 under examples 1-7 and 9-11 exemplifies silicone quaternium-22, however US ‘615 teaches under quaternized siloxane eight species and it can be  silicone quaternium-22 or claimed PEG-40/PPG-8 hydroxypropyl dimethicone copolymer  along with  other quaternized polysiloxanes s.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of US ’711 having behenyl trimethyl ammonium chloride, polyquaternium-67 and hydroxyethyl cellulose and add any quaternized polysiloxanes including  PEG-40/PPG-8 hydroxypropyl dimethicone copolymer which has been taught by US ‘115 in conditioner  compositions with the reasonable expectation of success that the modified compositions not only provide conditioning effect to hair but also provide minimal fading of  previously applied hair color, enhanced thermal protection superior rheological properties which are beneficial to the consumer. This is a prima facie case of obviousness.
Response to Arguments
Applicant's arguments filed 1/19/21 have been fully considered but they are not persuasive.
Applicants argue :
“US’711 at best generally discloses a conditioning composition for keratin fibers (¶|[0001]) comprising at least one cationic cellulose polymer and a cationic or cationizable silicone compound in order to improve hair combability, smoothness, shine, elasticity, manageability, volume and body (¶[0005]). US’515 at best generally discloses quaternized polysiloxanes for use in hair care compositions, and specifically discloses the use of silicone quaternium-22 (Abil T Quat 60) in hair care compositions in examples 1-7 and 9-11. Applicant respectfully maintains that it would not have been obvious for a skilled one of skill in the art to specifically select PEG-40/PPG-8 methyl aminopropyl/hydroxypropyl dimethicone copolymer from among the quaternized polysiloxanes disclosed in US’515 for use in US ‘711 ’s compositions, especially in light of the fact that silicone quaternium-22 is used in the exemplified embodiments “.

In response to applicants argument that silicone quaternium-22 is exemplified in US ‘515, US ‘515 is not only valid for examples but also for the entire disclosure. U S ‘515 at ¶ [0018] teaches one skilled in the art the quaternized polysiloxanes can be one or more  and describes only 9 compounds and does not include any laundry list of compounds. See below again for ¶ [0018].

    PNG
    media_image4.png
    370
    492
    media_image4.png
    Greyscale


  It would be obvious for a skilled one of skill in the art to  use any of the quaternized polysiloxanes along with  PEG-40/PPG-8 methyl aminopropyl/hydroxypropyl dimethicone copolymer from among the quaternized polysiloxanes disclosed in US’515 for use in US ‘711 ’s compositions.
Applicants argue at page 12 of the response that the office is merely using impermissible hindsight in picking and choosing amongst various disclosures in the cited references to reconstruct the claimed compositions. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
  In  the instant case, US’711 teaches hair conditioning compositions which is also claimed in claim 1  and example 6 of US ’711 exemplifies  behenyl trimethyl ammonium chloride, polyquaternium-67 and  example 1 exemplifies  thickening agent which  is hydroxy ethylcellulose and US ‘515 teaches quaternized polysiloxanes to be used in conditioner compositions and describes 9 quaternized polysiloxanes and this includes  claimed  PEG-40/PPG-8 hydroxypropyl dimethicone copolymer.
One of ordinary skill in the art hair care art would certainly be motivated  to modify the composition of US ’711 having behenyl trimethyl ammonium chloride, polyquaternium-67 and hydroxyethyl cellulose and add any quaternized polysiloxanes including  PEG-40/PPG-8 hydroxypropyl dimethicone copolymer which has been taught by US ‘115 in conditioner  compositions with the reasonable expectation of success that the modified compositions not only provide conditioning effect to hair but also provide minimal fading of  previously applied hair color, enhanced thermal protection superior rheological properties and hair strands exhibit minimal breakage and/or split ends when exposed to heat taught by US ‘515 at ¶ [0007].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607.  The examiner can normally be reached on M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619